Title: From John Adams to Robert R. Livingston, 14 June 1782
From: Adams, John
To: Livingston, Robert R.



The Hague, 14 June 1782. RC (PCC, No. 84, IV, f. 89–93). LbC (Adams Papers). printed: Wharton, Dipl. Corr. Amer. Rev.The Revolutionary Diplomatic Correspondence of the United States, ed. Francis Wharton, Washington, D.C., 1889; 6 vols., 5:493–494. Livingston received this letter on 11 Sept. (PCC, No. 185, III, f. 41).
In it, JA informed him that Russia, in pursuit of its objective of a separate Anglo-Dutch peace, had asked France to relax its opposition to such a settlement. JA then included the French text of France’s response to the proposition. France appreciated Russia’s concern but declared that it was inappropriate for either the French or the Russian governments to seek to influence the Dutch. Arguing national sovereignty, the French stated, somewhat disingenuously, that if the Netherlands should wish to honor their relationship with their French allies by not undertaking a separate peace, then Russia must recognize that it would be inappropriate for France to divert them from such a resolution. In the PCC, France’s response is given in the original French and is followed by an English translation by John Pintard. In the letterbook copy, however, the French response is translated into English. There is no indication as to why JA included the French text but not the translation in the recipient’s copy, since both it and the letterbook copy are wholly in JA’s hand.
